Citation Nr: 0022717	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-28 596 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by pain in the left side of the body, including 
the chest, left arm, left hand, left leg, and left foot.  

2.  Entitlement to an evaluation in excess of 40 percent for 
postoperative hiatal hernia with gastritis and dumping 
syndrome.  

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

4.  Entitlement to an evaluation in excess of 10 percent for 
low back pain.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from February 1961 
to January 1964 and from July 1964 to July 1981.  This matter 
comes to the Board of Veterans' Appeals (Board) from a August 
1994 rating decision of the Department of Veterans Affairs 
(VA) Oakland Regional Office (RO) which (1) increased to 40 
percent the rating assigned the hiatal hernia disability, (2) 
granted service connection with a 30 percent evaluation for 
PTSD, (3) denied a compensable evaluation for a low back 
disorder, and (4) denied service connection for a disorder 
manifested by pain in the left side of the body, including 
the chest, left arm, left hand, left leg, and left foot.   

By June 1998 rating decision, the RO increased to 10 percent 
the evaluation for the low back disability.  The appellant 
presumably seeks the maximum benefit allowed by law and 
regulation, unless he clearly expresses an intent to limit 
the appeal to a specific disability rating.  Since he has not 
clearly expressed such an intent, the claim remains in 
controversy as stated on the title page above.  AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of a disorder manifested by pain in the 
left side of the appellant's body, including the chest, left 
arm, left hand, left leg, and left foot, to service.

2.  His postoperative hiatal hernia with gastritis and 
dumping syndrome is manifested by an asymptomatic scar, 
persistent epigastric distress, and moderate dumping 
syndrome, without evidence of weight loss, anemia, 
hypoglycemic symptoms, or malnutrition.  

3.  Prior to November 7, 1996, the evidence showed no more 
than definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people 
caused by PTSD symptomatology.  

4.  From November 7, 1996 to July 14, 1999, the evidence 
showed no more than definite impairment in the ability to 
establish and maintain effective and wholesome relationships 
with people caused by PTSD symptomatology.  

5.  From November 7, 1996 to July 14, 1999, the evidence 
showed no more than occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks. 

6.  On and after July 14, 1999, the evidence showed reduced 
reliability and productivity due to flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, disturbances of motivation and mood, and difficult 
in establishing and maintaining effective work and social 
relationships.  

7.  Prior to July 15, 1999, the evidence showed no more than 
slight limitation of motion of the lumbar spine.  

8.  On and after July 15, 1999, the evidence showed moderate 
limitation of motion of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a disorder 
manifested by pain in the left side of the body, including 
the chest, left arm, left hand, left leg, and left foot is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an evaluation in excess of 40 percent 
for postoperative hiatal hernia with gastritis and dumping 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.111 to 4.114, Diagnostic Codes 7308 
and 7346 (2000).  

3.  Prior to July 14, 1999, the criteria for an evaluation in 
excess of 30 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 
4.132 (1993 to 1996).  

4.  The criteria for a 50 percent evaluation for PTSD are 
met, effective July 14, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.125 to 4.130 (1997 to 2000).  

5.  Prior to July 15, 1999, the criteria for an evaluation in 
excess of 10 percent for low back pain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.71a, Diagnostic Codes 5003, 5292, 5295 (2000).  

6.  The criteria for a 20 percent evaluation for low back 
pain are met, effective July 15, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Pain in the Left Side of the Body

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The appellant maintains that he has pain in his left arm and 
shoulder.  These, he asserts, were sustained in 1968 and 1969 
by fragmentation wounds to the left arm and two left shoulder 
separations while in combat in Vietnam.  He alleges that he 
received the Purple Heart Medal for the fragmentation wounds 
to the left arm.  He also asserts that he has left chest pain 
and that the skin on his left palm cracked, peeled, and bled, 
all of which he attributes to service.  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This evidentiary threshold is rather 
low, requiring only that a claim be plausible or capable of 
substantiation.  Hensley v. West, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000) (citing Murphy, 1 Vet. App. at 81).  
An allegation that a disorder is service connected is not 
sufficient; the appellant must submit competent evidence in 
support of the claim that would justify a belief by a fair 
and impartial individual of its plausibility.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  A 
claim may also be well grounded if the condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  See also Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993) (type of evidence required 
depends on issue presented).  If the appellant does not meet 
this burden, VA cannot assist him in development of evidence 
pertinent to the claim.  Morton v. West, 12 Vet. App. 477, 
485 (1999).  

As for the first element, the record includes VA clinical 
records from February 1984 to October 1992 indicating that 
the appellant had skin problems of the left hand; parethesias 
of the left upper extremity; generalized joint pain of the 
left shoulder; numbness of the left shoulder, left hand, left 
foot, and upper chest; bursitis of the left shoulder and of 
the left elbow following trauma in 1990; and fibronodular and 
fibrolinear scarring of the left chest.  Additionally, a July 
1999 VA psychiatric examination noted, in passing, his 
complaints of continuing pain in a shoulder.  These findings 
satisfy the initially element of a well-grounded claim.  

The second element of a well-grounded claim requires evidence 
of incurrence or aggravation of these disorders in service.  
The service medical records are silent as to any such 
symptomatology.  The appellant contends that these disorders 
generally arose due to injuries he sustained in combat in 
Vietnam.  The truthfulness of this contention must be 
presumed, thereby satisfying the second element of a well-
grounded claim.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The third element of a well-grounded claim requires competent 
medical evidence of a link, or nexus, between the current 
findings and service.  As a combat veteran, the provisions of 
38 U.S.C.A. § 1154(b) relax the evidentiary requirement as to 
evidence needed to render a claim well grounded in this 
instance.  Section 1154(b), though, deals only with the 
occurrence of the event in combat service - it does not 
provide a substitute for medical, causal nexus evidence 
between a combat service injury and current disability.  See 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999); Clyburn v. 
West, 12 Vet. App. 296 (1999).  In this case, the record 
includes no competent medical evidence linking the current 
findings to the appellant's service.  VA examinations in 
August 1993, August 1997, and July 1999 either did not 
address the current symptomatology or did not link that 
symptomatology to service.  VA clinical records, set forth 
above, indicated that the symptoms arose shortly before they 
were first noted, rather than during service.  In the absence 
of competent medical evidence linking the current findings to 
service, the appellant has not satisfied the third and final 
element of a well-grounded claim.  Because the claim is not 
well grounded, VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the September 1995 statement of the case and in the 
January 1996, June 1998, and January 2000 supplemental 
statements of the case in which the appellant was informed 
that the reason for the denial of the claim was the lack of 
evidence needed to well ground the claim.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.

II.  Increased Rating Claims

The claims seeking higher evaluations for post operative 
hiatal hernia with gastritis and dumping syndrome, PTSD, and 
a low back disability are well-grounded under 38 U.S.C.A. 
§ 5107(a) as they are not inherently implausible.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of an 
increase in disability severity renders claim well grounded).  
Thus, VA has a duty to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The RO afforded the appellant VA examination in 
August 1993, August 1997, and July 1999 and obtained copies 
of pertinent clinical records he identified.  With specific 
regard to the PTSD claim, the record includes October 1997 VA 
clinical records that indicate the appellant sought treatment 
at a VA medical facility.  Where VA has constructive notice 
of medical records in its possession, it has a pre-duty-to-
assist obligation to obtain such records.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The July 1999 VA psychiatric 
examination, however, noted that the appellant initially 
consulted with VA professionals and stopped treatment within 
a month or so.  It does not appear that further VA records 
might shed light on the appellant's PTSD.  Moreover, the 
appellant was thereafter examined in July 1999.  The findings 
from that examination provide adequate information as to the 
progress and severity of his symptomatology.  On review, the 
Board sees no areas in which further development may be 
fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  With respect to the 
claim for a higher evaluation for PTSD, that claim was placed 
in appellate status by disagreement with the initial rating 
award.  It has not yet been ultimately resolved and thus is 
an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  

On the other hand, where entitlement to compensation had 
already been established, as is the case with the hiatal 
hernia and low back disabilities, the appellant's 
disagreement with an assigned rating is a new claim for 
increase based on facts different from a prior final claim.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  See 
Proscelle, 2 Vet. App. at 631-32 (in a claim for increased 
rating, appellant claims the disability has increased in 
severity since a prior final decision).  In such claims, the 
present level of disability is of primary concern; although a 
review of the recorded history of a disability is required to 
make a more accurate evaluation, past medical reports do not 
have precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

B.  Postoperative Hiatal Hernia with Gastritis and Dumping 
Syndrome

During service, in 1961, the appellant received a diagnosis 
of hiatal hernia.  Hernia repair was accomplished in 1971, 
but he continued to have stomach complaints.  A second 
surgery was performed in 1972, after which the appellant did 
well until he developed dumping syndrome.  At separation from 
service, he continued to have occasional episodes of mild 
dumping reasonably controlled with diet.  In a September 1981 
rating decision, the RO granted service connection for 
postoperative hiatal hernia, assigning the disability a 30 
percent evaluation under the criteria of Diagnostic Code 
7346.  In a July 1993 statement, the appellant sought a 
higher evaluation, which the RO assigned at the 40 percent 
level in the August 1994 rating decision pursuant to the 
criteria of Diagnostic Codes 7346 and 7308, which may not be 
combined with each other.  38 C.F.R. § 4.114.  

The evidence of record relevant to this claim includes the 
following:

? VA examination in August 1993 showed the appellant's 
complaints of severe dumping syndrome, for which he did 
not take medication.  Symptoms arose sometimes 
suddenly, with diarrhea, sweating, and pallor.  He 
found that drinking sweetened drinks, like cola or 
orange juice abated these symptoms.  The symptoms occur 
two to three times per week.  It was noted that he 
gained 20 pounds in the last few months.  Examination 
revealed a well-healed scar on the abdomen, from which 
the examiner elicited no pain.  There was no 
organomegaly and bowel sounds were normal.  The 
diagnoses included hiatal hernia, status post repair 
with chronic dumping syndrome which is not controlled.  
An upper gastrointestinal study showed no hiatal 
hernia, mild to moderate gastroesophageal reflux 
without stricture or esophageal ulceration.  

? VA examination in August 1997 described severe dumping 
syndrome with extreme urgency and diarrhea occurring 
two to three times per month with occasional fecal 
incontinence.  When this occurs, usually 10 to 30 
minutes after a meal, he became sweaty, pale, and weak.  
Examination revealed he weighed 232 pounds, which was 
stable.  There was no pain on palpation of his abdomen.  
The diagnoses included "[status post three] surgeries, 
finally fundal plication, pyloroplasty, and vagotomy" 
and early dumping syndrome.  

? VA examination in July 1999 showed that the appellant's 
symptoms were "limited", but that he had developed 
flushing, sweating, and profound diarrhea with urgency.  
Two to three times per week he had episodes lasting up 
to three days.  He normally had soft stools and 
diarrhea when he is active.  He often could not control 
his stools and soiled himself, carrying replacement 
underwear for this eventuality.  He was careful about 
his diet and did not drink alcohol or controlled his 
intake of alcohol.  Nevertheless, his symptoms of 
dumping syndrome persisted.  Examination revealed a 
well-healed, nontender, and nondeforming 30-centimeter 
scar in his epigastrium with no pain.  The diagnosis 
was hiatal hernia, status post repair times two with 
postoperative intestinal obstruction and persisting 
symptomatic dumping syndrome.  

Under Diagnostic Code 7308 for postgastrectomy syndromes, 
symptomatology characterized as "mild; infrequent episodes 
of epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations" warrants a 
20 percent evaluation.  Where the evidence of record shows 
symptomatology characterized as "moderate; less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss" may support a 40 evaluation.  Finally, a 60 percent 
evaluation may be warranted where the evidence demonstrates 
symptomatology characterized as "severe; associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia."  38 C.F.R. § 4.114.  

There are various postgastrectomy symptoms that may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from one to three 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111.  Minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss that is 
sustained over a period of time.  In evaluating weight loss 
generally, consideration will be given not only to standard 
age, height, and weight tables, but also to the particular 
individual's predominant weight pattern as reflected by the 
records.  The use of the term "inability to gain weight" 
indicates that there has been a significant weight loss with 
inability to regain it despite appropriate therapy.  
38 C.F.R. § 4.112.  There are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. 
§ 4.113.  

The examination findings discussed above are very similar, in 
that each showed persistent dumping symptomatology with 
diarrhea, sweating, pallor, and flushing after meals.  The 
symptoms were described as occurring twice to three time per 
week in the August 1993 and July 1999 examinations, although 
only twice to three time a month in the August 1997 
examination.  This discrepancy is insignificant in this case 
because none of examination reports showed hypoglycemic 
symptoms, malnutrition, anemia, or weight loss.  In fact, the 
August 1993 examination noted a weight gain.  While the 
August 1993 examination noted uncontrolled dumping syndrome, 
the July 1999 examination indicated that the symptoms were 
limited.  Therefore, the evidence of record is much more in 
line with the criteria for a 40 percent evaluation under Code 
7308, which required findings of less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss, than 
that criteria for a higher percent evaluation.  As such, a 
higher evaluation is not warranted under Code 7308.  

Under Code 7346, a 10 percent evaluation is assigned where 
the evidence shows the disability "[w]ith two or more of the 
symptoms for the 30 percent evaluation of less severity."  A 
30 percent evaluation requires "[p]ersistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health."  A 
60 percent rating will be assigned where there are 
"[s]ymptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health."  
38 C.F.R. § 4.114.  The evidence described above does not 
indicate that the appellant had symptoms such as vomiting, 
weight loss, hematemesis, melena, anemia, or material weight 
loss, all of which would be relevant to a higher evaluation 
under Code 7346.  The current symptoms do show persistent 
epigastric distress, as required by the 30-percent criteria, 
but do not illustrate symptoms meeting the criteria for the 
next-higher 60 percent evaluation.  Thus, a higher rating is 
not warranted under Code 7346.  Based on the evidence and 
analysis above, it is the Board's determination that the 
preponderance of the evidence is against the claim for an 
rating in excess of 40 percent for postoperative hiatal 
hernia with gastritis and dumping syndrome.  

C.  PTSD

The service records indicate that the appellant served in 
Vietnam and was awarded the Combat Infantryman Badge, which 
generally signifies combat service.  VA examination in August 
1993 included a diagnosis of PTSD.  By August 1994 rating 
decision, the RO granted his claim of service connection for 
PTSD, assigning the disability a 30 percent evaluation 
pursuant to the criteria of Code 9411.  

The appellant here seeks a higher evaluation.  Since he 
perfected his appeal, the relevant schedular criteria with 
respect to certain psychiatric disorders published in VA 
Schedule for Rating Disabilities, including PTSD, was amended 
effective November 7, 1996.  61 Fed. Reg. 52,695 (Oct. 8, 
1996).  The Board must apply the old version of the 
regulation, found at 38 C.F.R. §4.132 (1993 to 1996), to the 
facts preceding November 7, 1996.  When a regulation changes 
after a claim is filed but before the administrative appeal 
process concludes, as in this case, the version more 
favorable to the appellant should apply as of the effective 
date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  On and after November 7, 1996, the Board must 
adjudicate the claim under both the old criteria and new 
criteria, found at 38 C.F.R. § 4.130 (1997 to 2000), applying 
the outcome most favorable to the appellant.  DeSousa v. 
Gober , 10 Vet. App. 461 (1997).  

Before November 7, 1996, the rating schedule specified the 
following criteria for rating psychoneurotic disorders at the 
levels relevant to this claim:  

        The attitudes of all contacts except the most 
intimate are              	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community.  Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior.  Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired.  The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.  
                             
        Ability to establish and maintain effective or 
favorable                  	50%   
         relationships with people is considerably impaired.  
By            
         reason of psychoneurotic symptoms the reliability, 
         flexibility and efficiency levels are so reduced as 
to 
         result in considerable industrial impairment.  
                             
        Definite impairment in the ability to establish or 
maintain             	30%   
         effective and wholesome relationships with people.  
The 
         psychoneurotic symptoms result in such reduction in 
         initiative, flexibility, efficiency and reliability 
levels as to 
         produce definite industrial impairment.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1993 to 1996).  

The term "definite" in 38 C.F.R. § 4.132 (1996) is 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  Hood v. Brown, 4 Vet. App. 
301 (1993).  VA General Counsel concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more that moderate but 
less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).   

The terms "considerable" and "severe" were not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just" .  38 C.F.R. 4.6 (1993 to 1996).  It should also 
be noted that use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1993 to 1996).  

The evidence that must be applied to this version of the 
criteria is as follows:

? A private psychiatrist, apparently a retired military 
psychiatrist, stated in an undated report received by 
VA in July 1993 that mental status examination revealed 
a serious-faced man who was attentive, alert, pleasant, 
spontaneous, oriented, and emotionally appropriate.  
His thinking was orderly and without unusual content.  
Abstract thinking was present and he expressed himself 
clearly.  He was tense, sat upright stiffly, and tended 
to be excessively modest, if not self-critical.  While 
he reported periods of low self-esteem and depression, 
he did not appear depressed.  He admitted both chronic 
anxiety and episodes of panic, most often at the end of 
a combat dream and from which it took time to relax.  
He had difficulty with sleep, marked sweating nightly, 
hypervigilence and startle response, and frequent 
nightmares of being chased.  It was noted that he was 
hesitant about using medication for his anxiety.  The 
psychiatrist commented that the symptoms were typical 
of PTSD and interfered considerably over the years his 
social and industrial endeavors.  He had continued to 
resist tendencies to withdraw socially, gradually 
relaxed during treatment sessions, gained understanding 
of his disorder, and was capable of psychological 
distance (figuratively to step back and look at his 
situation rather than being overwhelmed by it).  Night 
sweats and dreaming continued, but he was sleeping 
better from the effects of medication.  The diagnosis 
was chronic, moderately severe PTSD.  The psychiatrist 
opined that there was considerable impairment in social 
adaptability and definite impairment in industrial 
adaptability.  

? VA examination in August 1993 showed that the appellant 
complained of frequent nightmares (three times per 
week) in which he ran and hid from the enemy.  He also 
had difficulty being around water, and had night 
sweats, flashbacks, and hypervigilence.  It was noted 
that he had no history of recreational drug use, and 
that despite heavy drinking in service (he had been 
sober for 16 years).  He was married to his second 
spouse for the prior eight years, and had a child from 
his previous marriage.  He was self-employed for about 
eight years in a computer business.  Examination 
revealed a normally appearing person, oriented and 
alert.  His mental status examination was essentially 
normal, with full and appropriate range of affect.  His 
mood was mildly dysphoric.  There was no evidence of 
paranoid or grandiose delusions and no looseness of 
associations.  The diagnosis was PTSD and the Global 
Assessment of Functioning (GAF) score was 61.  The 
examiner commented that the PTSD was chronic and it was 
clear that at times these symptoms can interfere with 
his ability to function at work.  

The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  As for the August 1993 VA examiner's assignment 
of a GAF of 61, scores between 61 and 70 indicate "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  DSM-IV at 32.  The examiner 
also noted that the appellant's symptoms could at times 
interfere with his ability to work, but also that he was 
involved in extensive social and industrial relationships and 
that he had few intrusive thoughts.  The private 
psychiatrist's July 1993 statement reported similar findings.  
It highlighted that the appellant resisted efforts to 
withdraw socially, gained understanding of his disorder, and 
was capable of psychological distancing.  While the private 
psychiatrist did not assign a GAF, he did conclude that the 
appellant had considerable social impairment and definite 
industrial impairment.  The characterization of definite 
industrial impairment is in line with the criteria for the 
currently assigned 30 percent evaluation, whereas the 
characterization of considerable social impairment appears on 
its face to correspond to the criteria for a 50 percent 
rating.  The Board is not, though, bound by an examiner's 
characterization of the level of impairment.  38 C.F.R. 
§ 4.130 (1993 to 1996).  In this case, the examination 
findings indicate that the appellant is married and has 
social and industrial relationships resulting in no more than 
definite impairment.  For these reasons, it is the Board's 
determination that the preponderance of the evidence for the 
period prior to November 7, 1996 is against an evaluation in 
excess of 30 percent based on the old version of Code 9411.  

On and after November 7, 1996, the effective date of the 
amended regulation, the Board must adjudicate the claim under 
the old criteria if the outcome of that adjudication is most 
favorable to the appellant.  The evidence that must be 
applied to this amended criteria is as follows:

? VA examination in August 1997, showed that for about 
eight months after he service the appellant worked for 
a refrigeration company.  He quit, he told the 
examiner, when he felt the company had lied to him.  
Since then, he had owned his own businesses, worked 
about a 60-hour week, and described himself as a 
workaholic who needed little sleep.  He had a goal of 
merging his company with others and retiring in about 
three years.  It was noted that he persistently 
reexperienced stressful events of service through 
dreams, recollected smells from Vietnam when viewing 
Vietnam movies, felt embarrassed when young soldiers 
asked him about his experiences, and was easily 
startled.  Also noted was his persistent avoidance of 
persons associated with the military and of his 
survivor guilt.  He also had increased arousal, was 
hypervigilent, and had difficulty controlling his 
anger.  The diagnosis was chronic moderate PTSD and the 
GAF score was 65.  The examiner's impression was that 
it was improving, but not fully resolved and was 
somewhat ameliorated by treatment and his ability to 
learn coping techniques.  The examiner stated that he 
was surprised by the appellant's statement that he had 
learned to cope well, but also noted how close to the 
surface his emotions were when asked about his war 
experiences.  The examiner continued that the appellant 
reported symptoms that demonstrated that significant 
events continue to occur that restimulate his PTSD.  
The examiner also stated that the appellant's choice of 
occupations in which he could make his own decisions, 
rather than report to supervisors, allowed him to 
experience success in his employment.  

? VA psychological clinical records in October 1997, 
prepared by the neuropsychologist who prepared the 
August 1997 VA examination, indicated that the 
appellant reported exacerbated PTSD symptoms since the 
August 1997 examination.   

? VA examination on July 14, 1999, conducted by the same 
neuropsychologist who conducted the August 1997 
examination, indicated that the appellant's business 
venture did not materialize, but that he had received 
additional computer training, had expanded his computer 
consulting business, and now worked about 20 hours per 
day.  The appellant discussed his spouse and her recent 
medical and professional crises, which had put a strain 
on their marriage.  He reported dreams much less 
frequently than in the past, continuing startle 
response and hypervigilence, sudden tearfulness, and a 
need to sit with his back to a wall.  He indicated that 
news from the Balkans conflict in 1999 did not affect 
him negatively.  His traumatic memories continued to 
provoke him emotionally and are very close to the 
surface.  The examiner commented that the appellant 
apparently copes with his PTSD by working; it was noted 
that, as he aged and retired from work, he may become 
overwhelmed by his PTSD unless he addressed the issues 
arising from the disorder.  His mental status 
examination was unremarkable.  The diagnoses included 
chronic and moderate PTSD.  The GAF score was 55.  The 
examiner's impression was of someone continuing to 
experience significant intrusive thoughts and dreams 
when provoked by stressors about his war experiences.  
His PTSD continued as chronic and moderately severe and 
had not improved since August 1997 - he merely had 
avoided it by working.  

The August 1997 VA examiner assigned a GAF score of 65.  As 
above, scores between 61 and 70 indicate "some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  DSM-IV, at 32.  The examiner 
noted that the PTSD symptomatology was improving, that the 
appellant owned and operated his own businesses, and that he 
worked 60-hour weeks.  Although he kept his emotions close to 
the surface, the examiner remarked on the appellant's ability 
to control those emotions in light of his symptomatology.  
The old version of the regulation requires evidence of 
reduced reliability, flexibility, and efficiency levels, 
which would result in considerable industrial impairment.  
The August 1997 VA examination findings do not show such 
reductions.  

As noted in the October 1997 VA clinical records, the 
appellant's PTSD symptoms apparently underwent a significant 
change that month.  Despite a referral to VA psychiatric 
personnel, the record does not show that the appellant sought 
treatment.  The July 1999 VA examination assigned a GAF score 
of 55.  Scores between 51 and 60 indicate "moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  DSM-IV at 32.  In 
comparison to the August 1997 GAF score of 65, this more 
recent score represents some measure of increased 
symptomatology affecting his social and industrial 
adaptability.  The DSM-IV description of that score, though, 
appears in line with the symptoms shown in the July 1999 VA 
examination.  Although one business venture did not 
materialize and his marriage was under slightly greater 
strain than before, he had received additional computer 
training, expanded his computer consulting business, and 
worked about 20 hours per day.  The examiner commented that 
the appellant essentially worked as a means of dealing with 
his symptoms, but did not negate the fact that he continued 
to have productive social and industrial endeavors that 
suggested no more than a definite impairment caused by PTSD.  
Thus, under the old version of Code 9411 he is not entitled 
to a rating in excess of 30 percent for the period on and 
after November 7, 1996.  

On and after November 7, 1996, the effective date of the 
amended regulation, the pertinent criteria are:  

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions or 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.

        Occupational and social impairment, with deficiencies
			70%
         in most areas, such as work, school, family 
relations
         judgment, thinking, or mood, due to such symptoms 
as:
         suicidal ideation; obsessional rituals which 
interfere with
         routine activities; speech intermittently illogical, 
obscure, 
         or irrelevant; near-continuous panic or depression 
affecting
         the ability to function independently, appropriately 
and
         effectively; impaired impulse control (such as 
unprovoked
         irritability with periods of violence) spatial 
disorientation;
         neglect of personal appearance and hygiene; 
difficulty
         in adapting to stressful circumstances (including 
work
         or a worklike setting); inability to establish and 
maintain
         effective relationships.
                             
        Occupational and social impairment with reduced 
reliability   		50%
         and productivity due to such symptoms as: flattened 
affect; 
         circumstantial, circumlocutory, or stereotyped 
speech; panic 
         attacks more than once a week; difficulty in 
understanding 
         complex commands; impairment of short- and long-term 
         memory (e.g., retention of only highly learned 
material, 
         forgetting to complete tasks); impaired judgment; 
impaired 
         abstract thinking; disturbances of motivation and 
mood; 
         difficulty in establishing and maintaining effective 
work and 
         social relationships.  

        Occupational and social impairment with occasional 
decrease 		30%
         in work efficiency and intermittent periods of 
inability to 
         perform occupational tasks (although generally 
functioning 
         satisfactorily, with routine behavior, self-care, 
and 
         conversation normal), due to such symptoms as: 
depressed 
         mood, anxiety, suspiciousness, panic attacks (weekly 
or less 
         often), chronic sleep impairment, mild memory loss 
(such as 
         forgetting names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9405 (1997 to 2000).  

The August and July 1997 VA examinations show that the 
appellant continued to work in his own business.  Although he 
had some business reverses and attested to some strain in his 
marriage, the findings did not suggest a reduction in his 
reliability and productivity.  There was no indication of 
difficulty understanding complex commands, impairment of 
short- and long-term memory, or impaired judgment or abstract 
thinking.  The GAF scores of 65 in August 1997 and 55 in July 
1999 reflect some mild to moderate symptoms, including 
depressed mood, mild insomnia, difficulty in social and 
occupational functioning, flattened affect and circumstantial 
speech, occasional panic attacks, few friends, and conflicts 
with peers or co-workers.  DSM-IV at 32.  These findings 
correspond to some of the criteria for a 50 percent rating 
under Code 9411, such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, and panic attacks, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  These findings at least suggest a balance of 
positive and negative evidence as to the merits of assigning 
a 50 percent evaluation.  In such a case, the appellant 
prevails.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  As of the July 14, 
1999 VA examination, the evidence is in relative equipoise, 
thereby warranting a 50 percent evaluation.  

D.  Low Back Disability

During service in 1970, the appellant fell on his buttocks 
and had severe pain in the sacroiliac area.  X-ray study was 
negative.  In 1977 he suffered acute lumbosacral strain.  
Later, he had recurrent low back pain with increased 
activities.  On his service examination in 1981, he 
complained of low back pain.  

The RO granted service connection in September 1981 and 
assigned a noncompensable evaluation.  As noted above, the 
appellant filed this claim for an increased evaluation in 
July 1993, the RO increased the rating in June 1998, and it 
is presumed he now seeks a still higher evaluation.  AB at 
38-39.  


The evidence of record relevant to this claim is as follows:

? VA examination in August 1993 showed that the appellant 
complained of low back pain and stated he had three 
degenerative discs.  There were no examination findings 
relevant to the low back.  The diagnoses included 
chronic low back pain probably secondary to 
degenerative disc disease.  The examiner commented that 
the appellant could forward flex to bring his fingers 
to about four to five inches from the floor, had poor 
hyperextension and relatively good lateral motion and 
rotary motion.  X-ray study of the lumbar spine that 
month showed minimal degenerative change of the lumbar 
spine and no significant intervertebral disc space 
narrowing.  

? VA examination in August 1997 showed that the appellant 
complained of episodic severe, nonradiating mid-lumbar 
pain on certain motion, lasting about two days, with 
the most recent one four days earlier.  He took over-
the-counter medications for relief of the pain.  
Examination revealed no limitation of motion of the 
lumbar spine.  The diagnoses included lumbar strain 
syndrome and previously documented degenerative disc 
disease.  

? VA examination in July 1999 showed that the appellant 
complained of two types of pain: (1) sudden and 
infrequent severe, excruciating jolts of pain lasting 
about 20 seconds; and (2) nonradiating pressure in the 
low back, which increased if he coughed or sneezed, 
lasting up to three days and occurring about twice per 
month.  Examination revealed no tenderness of the back 
or sciatic notches, 90 degrees flexion, 20 degrees 
extension, 20 degrees lateral flexion bilaterally, and 
50 degrees rotation bilaterally.  The examiner noted 
that the appellant had very little limitation due to 
pain.  The joint excursion, speed, and strength were 
described as 5 on a scale of 5, with endurance measured 
a 4 of a scale of 5.  The diagnoses included chronic 
low back pain, more likely that not due to degenerative 
joint disease.  A VA x-ray study in July 1999 showed 
mild degenerative change in the lumbosacral spine, most 
prominent at L5-S1 and to a lesser degree L4-5 and L1-
2.  

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 5295 for 
lumbosacral strain, which provides for a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation may be assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
evaluation may be warranted for symptomatology that is 
"[s]evere; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion".  38 C.F.R. § 4.71a.  

The evidence set forth above, however, does not indicate that 
the symptomatology meets the criteria for a higher evaluation 
under Code 5295.  There is, in the July 1999 VA examination, 
about a 20-degree loss of lateral flexion, which might 
correspond to the criteria for a loss of lateral spine 
motion.  Additionally, that finding coupled with the x-ray 
study impressions of mild degenerative arthritis, might 
correspond to a portion of the criteria for a 40 percent 
evaluation.  Looking at the entire record, though, the 
remainder of the evidence is against that criteria.  There is 
no evidence of muscle spasm on extreme forward bending, 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, or 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  Thus, while there is some 
evidence addressing the criteria for evaluations in excess of 
10 percent under Code 5295, the remaining evidence weighs 
against that criteria and does not support such a conclusion.  

The disability might also be evaluated under alternative 
diagnostic criteria.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings (see the 
August 1993 and July 1999 VA x-ray studies) will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In this case, Code 5292 for limitation of motion of the 
lumbar spine provides for a 10 percent evaluation for slight 
limitation of motion, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent evaluation for severe 
limitation of motion.  38 C.F.R. § 4.71a.  

The August 1997 VA examination showed forward flexion to such 
an extent that the appellant's hands could reach towithin 
four to five inches from the floor and relatively good 
lateral flexion and rotation.  Such findings are consistent 
with at best slight limitation of flexion, lateral flexion, 
and rotation.  The poor extension noted suggested at least 
moderate limitation of extension, but that alone does not 
outweigh the other slight findings.  Moreover, the August 
1997 VA examination found no limitation of motion, which 
obviously does not suggest moderate limitation of motion.  
Thus, the August 1993 and August 1997 VA examinations do not 
present evidence warranting an evaluation in excess of 10 
percent.  

As for the July 15, 1999 VA examination, the flexion 
measurement of 90 degrees corresponds to an approximate loss 
of five degrees flexion.  Moreover, there was not loss of 
rotation.  However, the measurement of extension showed a 15-
degree loss and those for lateral flexion showed a 20-degree 
loss bilaterally.  These latter findings more closely 
correspond to the criteria for a 20-degree evaluation.  As of 
this examination, the evidence is in relative equipoise, with 
an approximate balance of positive and negative evidence 
regarding the merits of the claim.  In such a case, the 
appellant prevails.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  
Therefore, as of July 15, 1999, a 20 percent rating is 
assigned the low back pain disability pursuant to the 
criteria of Codes 5003 and 5292.  A higher evaluation is not 
warranted as the record does not demonstrate that the 
appellant's low back pain in manifested by severe limitation 
of motion.  

The other criteria under Code 5003 apply where there is 
either no limitation of motion or what limitation of motion 
is shown is noncompensable.  In this case, the limitation of 
motion shown by the record warrants a compensable evaluation.  
The remainder of the criteria of Code 5003 is, therefore, 
inapplicable to the claim.  38 C.F.R. § 4.71a.  Additionally, 
the evidence does not show that the appellant fractured a 
vertebra, that he had ankylosis of the lumbar spine, or that 
he had intervertebral disc syndrome or radiating low back 
pain.  Therefore, the criteria of Codes 5285, 5286, 5289, 
5293 are inapplicable in this case.  38 C.F.R. § 4.71a.

Based on the evidence of record and the analysis above, it is 
the determination of the Board that a 20 percent evaluation 
is warranted, effective July 15, 1999 for the appellant's low 
back pain disability.  


ORDER

Service connection for a disorder manifested by pain in the 
left side of the body, including the chest, left arm, left 
hand, left leg, and left foot is denied.  

An evaluation in excess of 40 percent for postoperative 
hiatal hernia with gastritis and dumping syndrome is denied.  

A 50 percent evaluation for PTSD is granted, effective July 
14, 1999.  

A 20 percent evaluation for low back pain is granted, 
effective July 15, 1999.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

